DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 – 10 of applicant’s response, filed 8/23/2022, with respect to the rejection of claim 20 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in the independent claims.
With respect to claim 1, the prior art does not teach the user-specified instructions comprise a task dispatch specification, the task dispatch specification comprising: an indication of auxiliary processing circuitry, wherein the auxiliary processing circuitry is external to the main processing circuitry and is connected to the interconnect; and multiple data words defining a task to be carried out by the auxiliary processing circuitry, wherein the multiple data words comprise at least one virtual address indicator, wherein the main processing circuitry is responsive to the task dispatch specification: to perform virtual-to-physical address translation with respect to the at least one virtual address indicator to derive at least one physical address indicator; and to issue a task dispatch memory write transaction via the interconnect interface, wherein the task dispatch memory write transaction comprises: the indication of the auxiliary processing circuitry; and the multiple data words, wherein the at least one virtual address indicator in the multiple data words is substituted by the at least one physical address indicator.
With respect to claim 19, the prior art of record does not teach performing data processing operations in main processing circuitry in response to user- specified instructions, wherein the user-specified instructions comprise a task dispatch specification, the task dispatch specification comprising: an indication of auxiliary processing circuitry, wherein the auxiliary processing circuitry is external to the main processing circuitry and is connected to the processing circuitry via an interconnect; and multiple data words defining a task to be carried out by the auxiliary processing circuitry, wherein the multiple data words comprise at least one virtual address indicator; and in response to the task dispatch specification: performing virtual-to-physical address translation with respect to the at least one virtual address indicator to derive at least one physical address indicator; and issuing a task dispatch memory write transaction via the interconnect, wherein the task dispatch memory write transaction comprises: the indication of the auxiliary processing circuitry; and the multiple data words, wherein the at least one virtual address indicator in the multiple data words is substituted by the at least one physical address indicator.
With respect to claim 20, the prior art of record does not teach an interconnect for connecting main processing circuitry to auxiliary processing circuitry, wherein the interconnect is arranged to convey to the auxiliary processing circuitry a task dispatch memory write transaction issued by the main processing circuitry, wherein the task dispatch memory write transaction comprises: an indication of the auxiliary processing circuitry; and multiple data words defining a task to be carried out by the auxiliary processing circuitry, wherein the multiple data words comprise at least one physical address indicator, wherein the interconnect is responsive to the task dispatch memory write transaction, when the at least one physical address indicator is comprised in write data to be written to a target location which is read-accessible, to reject the task dispatch memory write transaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181